Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The 35 U.S.C. 112 rejection of claims 2-14 is withdrawn based on the amendment filed on 12/28/2021.
Applicant’s arguments in light of the amendment filed on 12/28/2021, with respect to prior art rejection has been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 2-21 has been withdrawn. 
Allowable Subject Matter
Claims 2 and 4-21 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 2, 10 and 15, notably the features of determining past navigation transitions from user browsing patterns and calculating corresponding edge strengths, such that a recommendation set of product listings are generated based on both calculated edge strengths and a change in popularity of a product of associated with each product listing in the recommendation set.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/           Primary Examiner, Art Unit 2125